This case is before us on certification from the superior court of a question of doubt and importance. The case is actually pending in the superior court on appeal from a ruling of the probate court of the town of Cumberland. The record shows that while the case stood assigned for trial on the regular jury-trial calendar for January 16, 1939, the appellee filed a motion, which came before a justice sitting on the motion calendar, asking that he certify to this court, under the provisions of general laws 1923, chapter 348, sec. 5, the following question as a question of doubt and importance. "Does Chapter 364, § 6, of the General Laws of 1923, empower a Court of Probate to set *Page 13 
off and assign to the widow of a deceased whose estate is being administered therein, or to the estate of such widow, the household effects and supplies of such deceased as of the time of his decease, upon a petition filed by the executor of such widow after her decease?" The motion was granted and the question was accordingly certified to us.
What hearing, if any, was had before the justice who granted the motion does not appear of record. It may well be that he granted it upon agreement of counsel. However, it is clear that at that time there was not then actually before the said justice any particular phase of this case which presented to him an issue that necessarily involved the determination, in his ruling or decision thereon, of the question of law that he certified to this court.
The parties admit that the proceeding for certification in this case is novel, and we agree with them in this respect. But, however desirable their purpose may have been in attempting such innovation, we see no reason for making an exception to the practice heretofore fixed by various decisions of this court for the certification of a question of law under G.L. 1923, chap. 348, sec. 5. We find no warrant for a justice of the superior court or of a district court to certify a question of law to us as one of doubt and importance, when, at the time of certification, the case is not before him for a ruling or decision on a particular phase of the case which necessarily involves a determination of the question of law that he certifies.
It may be that such question will arise later in the case and that the justice, for reasons of expediency, may believe that the determination of the question in advance by this court is desirable, but this is not enough to satisfy the statute as construed in our cases. In Murray v. Taylor, 43 R.I. 5, this court, quoting the language of Sweetland, J. in Tillinghast v.Johnson, 34 R.I. 136, at page 139, has said thus: "To be a question of law, the certification of which is *Page 14 
contemplated by the statute, it must be one actually presented to said justice, and one the determination of which is necessarily involved in his ruling or decision upon the particular phase of the case then before him". Fletcher v. Board of Aldermen,33 R.I. 388, 390.
The fatal objection to the certification in this case is that at the time of certification the justice, who granted the motion to certify the question to this court, was under no duty to make a ruling or decision in the case itself which necessarily involved a judicial determination by him and at that time of such question. His action in granting the motion for certification amounted to nothing more than the expression of his belief that the question was involved in the case and that it might arise before the justice who eventually would be charged with the duty of ruling thereon.
But the justice to whom the question would be presented for judicial determination might take an entirely different view of the situation. After all, the question certified to us apparently concerns merely the application of a statute (G.L. 1923, chap. 364, sec. 6) to a definite set of facts, which is a matter of common occurrence in the trial courts. In the circumstances, we have reason to believe that the justice, to whom the question may be presented for judicial determination in the trial of the case or in a hearing on some particular phase thereof, might fairly decide that the question, though important, was not of such doubt as to require its certification to this court. It frequently happens that a question of law, which at first sight appears perplexing, loses its apparent perplexity upon deliberate examination by the justice whose duty requires that he decide such question. Ford v. Waldorf System, Inc., 57 R.I. 131, 138.
The responsibility of passing upon important and doubtful questions rests upon the trial court in the first instance. A question of law should not be certified to this court as one of doubt and importance unless, after careful consideration, *Page 15 
a justice of the superior court or of a district court, who is actually required to make a ruling or decision necessarily involving the determination of an important and doubtful question, entertains such doubt concerning the question as to make him feel that he is unable to reach a satisfactory conclusion in respect thereto. State v. Karagavoorian,32 R.I. 477, 484. Tillinghast v. Johnson, supra.
For the reasons stated, we are of the opinion that the certification in this case is not proper.
The papers in the case are therefore sent back to the superior court as improperly certified.